Order granting- plaintiff’s motion for summary judgment under rule 113 of the Rules of Civil Practice and the judgment entered thereon reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the plaintiff, not having become a party to the plan by the deposit of its securities, cannot reap the-benefits thereof and is limited to the provisions of -the corporation charter governing dissolution. Young, Kapper, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs in result.